Citation Nr: 0638745	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.

The veteran testified at a Board hearing at the RO in 
September 2006.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD due to his experiences in Vietnam during his period of 
active service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006), a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.

The veteran's post-service VA treatment records contain 
multiple indications of a diagnosis of combat-related PTSD.  
Based on the information provided by the veteran, the RO has 
attempted to obtain corroborating evidence of the veteran's 
alleged stressors.  The United States Armed Services Center 
for Research of Unit Records (USASCRUR) reply indicated that 
the described stressor events could not be verified.  
However, during the September 2006 Board hearing, the 
veteran's representative identified at least two apparent 
errors reflected in the USASCRUR reply to the RO's request to 
verify the veteran's stressors.  The USASCRUR report appears 
to rely upon a document "submitted by the 54th Artillery 
Group" detailing events relevant to that group when, in 
fact, the veteran was assigned to the 84th Artillery Group; 
it is not clear from the USASCRUR reply that the correct 
unit's pertinent records were consulted in the research 
attempt to verify the veteran's claimed stressors.  
Additionally, the USASCRUR reply does not clearly indicate 
whether any attempt was made to verify the events the veteran 
described as occurring at Cameron Bay on January 8, 1968.

The veteran gave additional testimony with regard to his 
claimed stressors at his Board hearing in September 2006.  
The RO's attention is directed to the transcript for specific 
details and information.

Additionally, there is evidence of record indicating that the 
veteran is in receipt of Social Security disability benefits.  
The records upon which the disability determination is based 
have not been associated with the claims files.  The United 
States Court of Appeals for Veterans Claims has indicated 
that medical records upon which an award of Social Security 
disability benefits has been predicated are relevant to VA 
claims for service connection and an increased rating.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  Accordingly, 
appropriate action should be undertaken to obtain such 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical and administrative records 
associated with any disability claim.

2.  The RO should review the claims folder 
thoroughly and prepare a summary of all 
stressors alleged by the veteran, 
including reference to the veteran's new 
September 2006 hearing testimony.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to The United States Army 
and Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR).  That agency 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's units.  
Because of the confusion regarding the 
previous USASCRUR attempt to verify the 
veteran's stressors, the JSRRC should also 
be requested to clearly identify which of 
the veteran's claimed stressors it has 
attempted to verify in addition to 
expressly acknowledging that the veteran 
was assigned to "Btry B 2nd Bn 84th Arty 
Fifth United States Army."

3.  If, and only if, a claimed stressor is 
corroborated, the veteran should be 
scheduled for a VA psychiatric examination 
for the purpose of clarifying the nature 
and etiology of any current psychiatric 
disorders.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
be informed of the details of any 
corroborated stressors.  If PTSD is 
diagnosed, the examiner should clearly 
indicate whether or not it is due to a 
corroborated stressor.

4.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this claim 
is unfavorable to the veteran, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



